 

A0 91 Rev 201) CASBarbsAQsGl-00334 Document1 Filed on 01/24/20 in TXSD Page 1 of 2

P:

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA

United States District Court
V. Southern District Of Texas CRIMINAL COMPLAINT
FILED
Jose Juan Oviedo-Trevino Principal Case Number:
YOB: 1973 Mexico JAN 24 2020 M-20- 022.7] -M

David J. Bradley, Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about January 23, 2020 in Hidalgo County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Jose Del Carmen Rodriguez-Rodriguez, citizen and national of
Mexico, for a total of one (1), whom had entered the United States in violation of law, concealed, harbored or
shielded from detection or attempted to conceal, harbor, or shield from detection such aliens in any place,
including any building or means of transportation, to wit: a residence located in Alamo, Texas

 

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii) FELONY

 

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On January 6, 2020, Border Patrol Agents interviewed an undocumented alien that provided information regarding a
house located in Alamo, Texas that was being used to harbor illegal aliens. In addition, the undocumented alien’s
family members wired money to a person named Jose Juan Oviedo-Trevino.

On January 23, 2020, Agents conducting surveillance at the identified residence observed a male subject leave in a
black Nissan Versa. Agents requested assistance from the Alamo Police Department. A short time later, a Alamo
Police Officer encountered the vehicle and conducted a traffic stop after he observed the vehicle failed to stop at a
designated stop point.

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [X]Yes [_]No
Ap veel AVIA Claine Noyes () y —_—
i[24ft0te wt C/
Sigrfature of Complainant
Julio C. Pehla Border Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
January 24,2020 - WZ Cu~ at McAllen, Texas

Date 4 ty LOL
Juan F. Alanis _ U.S. Magistrate Judge Se

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
 

 

case 7:20-cr-QGer ED STATES DISTRICT COURT Page 2 of 2

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

. ATTACHMENT TO CRIMINAL COMPLAINT:
M-20- 0937 -M

RE: Jose Juan Oviedo-Trevino

CONTINUATION:

At the traffic stop, Agents approached the driver, later identified as Jose Juan Oviedo-Trevino, and
conducted an immigration inspection. Oviedo was found to be illegally present in the United States.
Agents questioned Oviedo regarding the house he had left. Oviedo told agents he was just visiting a
friend but was unable to provide his friends name.

Agents proceeded to the residence to conduct a consent to search. As they approached the front door,
a male subject exited the front door and raised his hands. Agents questioned the subject, later
identified as Jose Del Carmen Rodriguez-Rodriguez, and determined he was illegally present in the
United States.

Both Oviedo and Rodriguez were transported to the Centralized Processing Center in McAllen,
Texas.

Principal

Jose Juan Oviedo-Trevino was read his Miranda Rights. He understood his rights but declined to
give a sworn statement.

Material Witness

Jose Del Carmen Rodriguez-Rodriguez was read his Miranda Rights. He understood his rights and
provided a sworn statement.

Rodriguez, a citizen of Mexico, stated his brother made the smuggling arrangements and has paid
close to $9,000. Rodriguez was smuggled into the United States and taken to a house where he was
transferred to Oviedo. Rodriguez’s brother sent several money deposits, totaling $3,000, that were
payments to Oviedo. Rodriguez explained they tried to smuggle him further north but the guide got
lost so he was again transferred to Oviedo. Rodriguez claimed that Oviedo then took him to the
house where he was eventually arrested. According to Rodriguez, Oviedo instructed him to stay at
the house until there was a way to take him to Houston. While Rodriguez waited, Oviedo took him
food and other necessities like cloths and blankets.

Rodriguez identified Oviedo through a photo lineup.

Page 2
